Citation Nr: 1530649	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-01 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to April 1967.  He had additional service with the Army National Guard from May 1973 to September 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral knee condition is not the result of any injury or disease incurred or aggravated in line of duty during a period of active duty, ACDUTRA, or from any injury incurred or aggravated during inactive duty for training (INACDUTRA).


CONCLUSION OF LAW

A bilateral knee condition was not incurred in active service, nor may it be presumed to have been so incurred, and a bilateral knee condition was not incurred or aggravated during any period of ACDUTRA or INACDUTRA. 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Multiple letters including those dated in July 2011, September 2011, January 2012 and December 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's active duty records and VA examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The December 2012 statement of the case (SOC) documented that VAMC treatment records were reviewed from the VAMC Detroit and no records in addition to the VA examinations were available.  Private treatment records have been associated with the claims file, to the extent possible.  The record does not indicate nor has the Veteran indicated he is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The Board is aware that a complete copy of the Veteran's service treatment records from his period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) are not available for review.  In a case in which a Veteran's service records are unavailable through no fault of his or her own, there is a heightened obligation for VA to assist the veteran in the development of his or her claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the Veteran.  The RO notified the Veteran National Guard records had been requested but that if he had copies in his possession to submit them to the VA in a January 2012 letter.  National Guard records submitted by the Veteran have been associated with the claims file.  The RO sent letters in January 2012 to the Joint Forces Headquarters and the Michigan Army National Guard State Medical Command requesting verification of all periods of service (to include ACDUTRA/INACDUTRA), a complete copy of all service medical treatment records and a copy of all physical examinations.  The RO received a response in March 2012 from the department of the Army that no records were found and a March 21, 2012 Memo from the Michigan Army National Guard State Medical Command finding that medical records were "non-locatable."  

The Veteran has been afforded a VA knee examination in January 2013.  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiner considered the Veteran's description and history of his symptoms, reviewed the claims file, conducted a thorough examination and provided a detailed report of the Veteran's condition.  Based on the foregoing, the examiner concluded that the Veteran's bilateral knee condition was not due to or aggravated by an event, disease, or injury incurred during active service or periods of active duty for ACDUTRA/INACDUTRA.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 3 8 C.F.R. § 3.303.

Active military, naval, or air service includes active duty, or any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, from injury incurred or aggravated while performing INACDUTRA, or from myocardial infarction or cardiac arrest while performing INACDUTRA. Id. 

Presumptive periods do not apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.   Thus, service connection is not warranted for arthritis on a presumptive basis pertaining to chronic diseases concerning the Veteran's period of ACDUTRA or INACDUTRA.

The Veteran asserts entitlement to service connection for a bilateral knee condition.   The Veteran specifically asserts his injuries occurred during periods of ACDUTRA/INACDUTRA at Camp Grayling, Michigan.  He asserts an injury to his knees occurred in 1989/1990 when he jumped several times from ammunition trucks.  See e.g., VA form 21-526 received May 2011 and January 2013 VA examination.  

The Veteran has a current diagnosis of degenerative joint disease in both knees.  See January 2013 VA examination.  
As an initial matter, the record does not reflect medical evidence showing any manifestations of degenerative joint disease during the one-year presumptive period after the Veteran's separation from active duty service.  Accordingly, service connection is not warranted for degenerative joint disease of either knee on a presumptive basis.  See §§ 3.307, 3.309.

The Board notes the Service Treatment Records (STRs) during his active duty service do not indicate any findings, complaints or diagnosis of any knee conditions.  Further, the Veteran does not assert his bilateral knee condition onset during active duty.  As such, STRs do not support a finding of an injury or nexus between his current knee condition and active duty service.  Thus, the analysis will address a connection between his current condition and periods of ACDUTRA/INACDUTRA.

The evidence does not show the presence of any complaint, treatment, or diagnosis pertaining to either knee prior to August 2002.  On the contrary, during his January 2013 examination, he reported that his knee started hurting "seven years ago."  This would place on onset of symptomatology to approximately 2005.  Without evidence of a disability that preexisted this reported injury, service connection based on aggravation of a preexisting disability is not warranted.  

In an August 2002 National Guard medical treatment record submitted by the Veteran, he was assessed with chronic tendonitis in the right knee.  The statement of medical examination and duty status indicated the injury was incurred in the line of duty because it was longstanding and due to "overuse."  

The Veteran also submitted a private treatment record indicating a diagnosis of degenerative joint disease changes in the right knee from August 2010 with no information regarding the etiology of the condition.  

The Veteran was afforded a VA knee examination in January 2013.  The Veteran was provided a diagnosis of degenerative joint disease in both knees.  He had stiffness and pain.  The right knee was the most severe.  The VA examiner provided a negative nexus opinion between the Veteran's knee condition and service.  He rationed that there was no relationship to the documented service treatment record of a right knee injury (from 2002) because his current knee conditions were degenerative in nature and related to genetic disposition and not to injury or "overuse" of the knees.  

The Board has carefully considered the Veteran's lay statements and history attributing bilateral knee arthritis to his Reserve training.  While lay persons are competent to describe lay-observable symptoms, they are not competent to provide complex nexus opinions as to whether arthritis of the knees manifest during ACDUTRA or from injury during ACDUTRA or INACDUTRA.  The Veteran has not been shown to possess the requisite medical training or knowledge to opine as to the cause of his arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the Board attributes the most probative value to the January 2013 VA examiner's opinion.  The examiner has medical expertise, reviewed the claims file, and provided negative nexus opinions supported by well-reasoned rationale.

For the forgoing reasons, the Board concludes that the preponderance of the evidence is against the claim and service connection for bilateral knee disability, including arthritis, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a bilateral knee condition is denied.


REMAND

Upon a review of the record, the Board finds further evidentiary development is required prior to the adjudication of the claims of entitlement to bilateral hearing loss disability, tinnitus and hypertension.


Hearing loss disability and tinnitus 

The Veteran contends that his has hearing loss (onset in 1985) and tinnitus (onset in 1998/99) is due to noise exposure during periods of ACDUTRA/INACDUTRA post active duty.  See VA form 526 received May 2011.  

A VA audiological examination was provided in August 2013 and a negative nexus opinion was provided.  Although the VA examiner noted the Veteran's subjective complaints of noise exposure during military service, the VA examiner does not adequately address the Veteran's contentions that his condition onset during periods of ACDUTRA/INACDUTRA after release from active duty in 1967.  As such, a VA addendum opinion is required to address the etiology of the Veteran's hearing loss disability and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that once VA provides an examination, even if not required, it must be adequate for rating purposes).

Hypertension

The Veteran asserts entitlement to service connection for hypertension.  Specifically he asserts hypertension onset in 1998/99 at Camp Grayling and that the reason he could not deploy during 9/11 was that he had hypertension.  See e.g., VA form 21-526 received May 2011 and VA form 9 received December 9, 2013.  Although the record does not contain a diagnosis of hypertension, an August 2002 National Guard record reflects a blood pressure reading of 142/86, which suggests a possible diagnosis and nexus.  On Remand, the Veteran must be afforded a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After any further deemed necessary is conducted, the AOJ must schedule the Veteran for an appropriate VA examination to address the etiology of any current hypertension and provide the Veteran's claims folder to the examiner who provided the August 2013 audiological examination or another suitably qualified VA examiner for the purpose of obtaining an addendum opinion with regard to the etiology of the Veteran's hearing loss disability and tinnitus.  If, and only if, deemed necessary, another VA examination may be conducted for the Veteran's hearing loss and tinnitus.  

The claims folder, including this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed addendum.  The AOJ must inform the examiner of each period of ACDUTRA/INACDUTRA service to the extent possible.  

The examiner(s) should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss, tinnitus and/or any current hypertension was (1) initially manifested during or is etiologically related to a period of active service or ACDUTRA; or (2) is due to an injury during a period of INACDUTRA.  

In providing the opinion regarding hearing loss disability and tinnitus, the examiner should observe that the Veteran's personnel records have established that at least some National Guard service was in an artillery unit.  See DD Form 1966 showing Service battery, 1st battalion, 182 Field Artillery. 

The examiner(s) must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of a hearing loss (audiological examinations) or hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  After completion of the above and any further development deemed necessary by the AOJ, the claims should be readjudicated.  If service connection for hearing loss disability, tinnitus and hypertension remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


